Citation Nr: 1455209	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  04-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.

4.  Entitlement to an initial compensable rating for service-connected degenerative joint disease of the left hip.

5.  Entitlement to an initial compensable rating for service-connected degenerative joint disease of the right hip.

6.  Entitlement to an increased rating for chondromalacia of the right knee, status post operative, with residual scars rated 10 percent disabling prior to September 12 2008, and 30 percent disabling since that date.

7.  Entitlement to an increased rating for chondromalacia of the left knee, status post operative, with residual scars rated 10 percent disabling prior to September 12 2008, and 30 percent disabling since that date.

8.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to service connection for a left thigh disability.  

10.  Entitlement to an initial increased evaluation for service-connected depressive disorder not otherwise specified (NOS), evaluated as 10 percent disabling prior to October 22, 2013, and as 50 percent disabling thereafter. 

11.  Entitlement to an initial compensable evaluation for service-connected muscle atrophy right thigh.

12.  Entitlement to an initial compensable evaluation for service-connected leg length inadequacy, right leg.  

13.  Entitlement to an increased rating for service-connected degenerative joint/disc disease thoracolumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1988.

These matters come before the Board of Veterans Appeals (Board) from August 2002, August 2006, and August 2007 rating decisions, and a July 2007 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the August 2002 decision, the RO denied entitlement to an increased rating in excess of 10
percent for chondromalacia of the right knee, and denied entitlement to an increased (compensable) rating for chondromalacia of the left knee.  In the August 2006 decision, the RO denied entitlement to service connection for headaches. 
In the July 2007 decision, the DRO granted service connection for degenerative joint disease of the left and right hips and assigned initial noncompensable disability ratings, both effective February 9, 2005.  In the August 2007 decision, the RO
denied entitlement to service connection for fibromyalgia, and high blood pressure, and denied entitlement to a TDIU.  

In May 2004, the RO assigned an increased 10 percent disability rating for chondromalacia of the left knee effective November 30, 2001.

In December 2007, the Board denied the Veteran's claims for increased ratings for chondromalacia of the knees.  The Veteran appealed the Board s denials to the United States Court of Appeals for Veterans Claims (Court).

In December 2008, the Court vacated the Board's decision, and remanded the case for readjudication in compliance with directives specified in a December 2008 Joint motion filed by counsel for the Veteran and the VA Secretary.

In September 2009, the RO granted increased 30 percent disability ratings for chondromalacia of the right and left knees, both effective September 12, 2008. 

In addition, in November 2011, the RO inter alia granted service connection for depressive disorder NOS, evaluated as 10 percent disabling, muscle atrophy right thigh, evaluated as 0 percent disabling (noncompensable); and leg length inadequacy right leg, evaluated as noncompensable; the RO also denied a claim for an increased rating for degenerative joint/disc disease thoracolumbar spine, evaluated as  20 percent disabling.  

The Board notes that in January 2014, the RO granted a temporary total (100 percent) evaluation (TTE) based on cervical spine surgery for the period from  January 11, 2011 to March 31, 2011, see 38 C.F.R. § 4.29 (2014), and increased the Veteran's evaluation for his service-connected depressive disorder to 50 percent, with an effective date of October 22, 2103.  In March 2014, a letter was received on behalf of the Veteran which states, "VA Form 21-0958 Effective date bilateral anterior cervical discectomy upper extremities, depressive disorder - NOD."  Despite any inferences which may be drawn from the timing of the receipt of this statement, and its wording, the exact issues being disagreed with are insufficiently identified.  In this regard, as discussed infra, the issue of entitlement to an increased initial evaluation for service-connected depressive disorder NOS is being deferred for an issuance of a statement of the case.  These issues are therefore referred to the RO/AMC for appropriate action.  

In February 2005, the Veteran testified at a hearing before a local hearing officer at the RO with regard to the issue of entitlement to increased ratings for chondromalacia of the knees.  In September 2010, the Veteran testified before the undersigned at a hearing in Washington, D.C.  Transcripts of those hearing have been associated with his claims folder.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board remanded the claims for service connection for fibromyalgia, hypertension, and headaches, as well as the claims for increased ratings for bilateral hip disabilities, bilateral knee disabilities, and a TDIU.  The Board directed that additional development be undertaken.  It appears that the requested development has been carried out, to include the Veteran being afforded VA examinations in May 2012, and over 1,000 pages of VA progress notes being obtained and associated with the claims file.  

As noted in the Veteran's representative's September 2014 brief, a supplemental statement of the case has not yet been issued concerning the issues of entitlement to service connection for fibromyalgia, hypertension, and headaches, entitlement to increased ratings for bilateral hip disabilities, and bilateral knee disabilities, and entitlement to a TDIU.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Therefore, the claims must be remanded to the RO/AMC for review and preparation of a SSOC.  

With regard to the claims for service connection for a left thigh disability, an increased initial evaluation for service-connected depressive disorder NOS, an initial compensable evaluation for service-connected  muscle atrophy right thigh, and leg length inadequacy, right leg, and an increased rating for service-connected degenerative joint/disc disease thoracolumbar spine, currently evaluated as  20 percent disabling, in November 2011, the RO granted service connection for depressive disorder NOS, evaluated as 10 percent disabling, as well as muscle atrophy right thigh, and leg length inadequacy, right leg, with each disability separately evaluated as 0 percent disabling (noncompensable); the RO also denied a claim for an increased rating for degenerative joint/disc disease thoracolumbar spine, evaluated as  20 percent disabling.  

In December 2011, a timely notice of disagreement was received as to the denial of service connection for a left thigh disability, and the issues of entitlement to initial compensable evaluations for muscle atrophy right thigh, and leg length inadequacy, right leg, and entitlement to a rating in excess of 20 percent for degenerative joint/disc disease thoracolumbar spine.  See 38 C.F.R. § 20.201 (2014).  

In January 2014, the RO increased the Veteran's evaluation for his service-connected depressive disorder NOS from 10 percent to 50 percent, with an effective date of October 22, 2013.  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the aforementioned issues arising out of the November 2011 rating decision, the Veteran must now be provided with a statement of the case on the issues of: entitlement to an initial increased evaluation for service-connected depressive disorder NOS, evaluated as 10 percent disabling prior to October 22, 2013, and as 50 percent disabling thereafter, entitlement to initial compensable evaluations for service-connected  muscle atrophy right thigh, and leg length inadequacy, right leg, and entitlement to an increased rating for service-connected degenerative joint/disc disease thoracolumbar spine, currently evaluated as 20 percent disabling.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of: entitlement to service connection for fibromyalgia, hypertension, and headaches, increased ratings for bilateral hip disabilities, and bilateral knee disabilities, and entitlement to a TDIU, on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

2.  Issue a statement of the case with respect to the issues of: 1) entitlement to an initial increased evaluation for service-connected depressive disorder (NOS), evaluated as 10 percent disabling prior to October 22, 2013, and as 50 percent disabling thereafter, 2) entitlement to an initial compensable evaluation for service-connected  muscle atrophy right thigh, 3) entitlement to an initial compensable evaluations for leg length inadequacy, right leg, and 4) entitlement to an increased rating for service-connected degenerative joint/disc disease thoracolumbar spine, currently evaluated as  20 percent disabling.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



